Citation Nr: 1122810	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 14 months and 11 days.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active Selected Reserve service with the Air Force National Guard from October 1985 to March 2003, and she entered into active military service May 2007 and currently remains on active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran eligibility for educational benefits under the Post-9/11 GI Bill and advised her that she had 14 months and 11 days of full time benefits.  The Veteran disagreed with the decision that she only has 14 months and 11 days of full time benefits available to her.


FINDINGS OF FACT

1.  While a member of the Selected Reserve, the Veteran used 33 months and 19 days of educational assistance benefits under the Montgomery GI Bill - Selected Reserve program (MGIB-SR).

2.  In September 2009, the Veteran made an irrevocable election to relinquish her remaining benefits under the Montgomery GI Bill (MGIB) to receive Post-9/11 GI Bill benefits.

3.  At the time of her election in September 2009, the Veteran only had 14 months and 11 days of full time benefits remaining of the total 48 months of benefits entitled by law.



CONCLUSION OF LAW

As a matter of law, the Veteran is not entitled to more than 14 months and 11 days of full time educational assistance benefits under the Post-9/11 GI Bill.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4020, 21.9550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist the Veteran do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The relevant facts are clear and may be briefly set forth.  The Veteran entered into active military service in May 2007 and continues on active duty.  Previously, she served in the Selected Reserve with the Air Force National Guard from October 1985 through March 2003.  During her period Selected Reserve service, she received educational assistance benefits under the Montgomery GI Bill - Selected Reserve program (MGIB - SR) under 10 U.S.C. Chapter 1606.  For this training, she utilized 33 months and 19 days of educational assistance benefits under the MGIB - SR program.    

In April 2009, the Veteran applied for educational assistance benefits under the Montgomery GI Bill (MGIB) under 38 U.S.C. Chapter 30.  By letter sent in May 2009, the Veteran was advised that she may also be entitled to receive benefits under the Post-9/11 GI Bill (38 U.S.C. Chapter 33).  She was advised that she could make an irrevocable election to relinquish her MGIB benefits in lieu of Post-9/11 GI Bill benefits and to return the enclosed Statement of Choice if she so desires.  This letter also advised her that VA cannot pay more than a total of 48 months of full-time benefits under any combination of benefit programs.

In September 2009, the Veteran submitted a Statement of Choice irrevocably electing to relinquish her VA education benefits under MGIB to receive Post-9/11 GI Bill benefits effective August 1, 2009.  In November 2009, the RO issued the Veteran a Certificate of Eligibility approving her application for Post-9/11 GI Bill benefits and advising her that she had 14 months and 11 days of full time benefits to use.  She was advised that, since she was still on active duty, she had no delimiting date for using these benefits.  She was further advised under the heading of "Prior VA Training" that, generally she can use up to 48 months of educational benefits under two or more VA education programs, that she had used 33 month and 11 days of entitlement under MGIB - SR, and that this may limit the amount of her available entitlement under the Post-9/11 GI Bill.  (The Board notes that there was a slight error in the number of days that the Veteran had used.  The evidence of record shows she actually has used 33 months and 19 days of MGIB - SR benefits.  However, such an error does not negate the Certificate of Eligibility as it is not prejudicial to the Veteran.)

An individual who, as of August 1, 2009, has used entitlement under Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of education assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).  

Furthermore, 38 C.F.R. § 20.4020(a) provides, in pertinent part, that "[t]he aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): ... (4) 38 U.S.C. chapters 30, 32, 33, 34, 35 and 36 ...."  See also, 38 U.S.C.A. § 3695(a).

Consequently, as a matter of law, the appellant is entitled to no more than 14 months and 11 days of benefits under the Post-9/11 GI Bill as she has already used up 33 months and 19 days of benefits under the MGIB - SR program.  The 14 months and 11 days represents the difference between the total 48 months of educational assistance permitted by law under two or more education programs and what the Veteran has already used.  Although the Board understands the Veteran's argument that she is now active duty and has paid the $1,200 for entitlement to MGIB benefits, it notes that the RO's decision to award 14 months and 11 days of benefits is appropriate as she is getting that is all she would have been provided under the MGIB as well.  Thus, Post-9/11 GI Bill benefits equal her entitlement to MGIB benefits as required under 38 C.F.R. § 21.9550(b)(1).

In conclusion, the law is controlling in that it establishes a total of 48 months of entitlement to educational assistance benefits under two or more education programs, and VA has no authority to make changes thereto under the facts of the present case.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Consequently, there is no legal basis for entitlement to a greater benefit under controlling laws and regulations, and the Veteran's claim lacks legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 14 months and 11 days is denied.




____________________________________________
MARK W. GREENSTREET
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


